DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:

“a micro-lens array is arranged on a distal side of the image sensor having a non-linear CRA function and the micro-lens array is arranged on a proximal side of a most proximal lens of the objective” as recited by claim 20.1  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
  	Claim 20 is objected to because of the following informalities:  
 
In claim 20, line 2, the phrase “a non-linear CRA function” should be replaced with “a non-linear chief ray angle (CRA) function.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 1 and 14, the phrase “a refractive index n approximately equal to or exceeding 1.66” is indefinite because the term “approximately” is a term of degree and Applicant’s disclosure does not provide any guidance regarding how this relative term should be construed.  MPEP 2173.05(b)(I).  Furthermore, a person of ordinary skill in the art would not know how to interpret the scope of the term “approximately” in this context.  Consequently, the lower limit of the claimed range, namely, “approximately equal to…1.66” cannot reasonably be ascertained, which renders the scope of claims 1 and 14 unclear.  For the purposes of examination, the phrase is interpreted to mean “a refractive index n equal to or exceeding 1.66.” 
Claims 2-13 depend either directly or indirectly upon claim 1 and are likewise indefinite for at least the same reasons as claim 1.
Claims 15 and 16 depend either directly or indirectly upon claim 14 and are likewise indefinite for at least the same reasons as claim 14.
 Claim 2 depends upon claim 1 and additionally recites “a refractive index approximately equal to or exceeding 1.7, preferably approximately equal to or exceeding 1.8,” which is indefinite because Applicant’s disclosure does not provide any guidance regarding how to construe the scope of the relative term “approximately,” MPEP 2173.05(b)(I), and because claim 2 recites narrow and broader ranges in the same claim, which is indefinite.  MPEP 2173.05(c)(I).  For the purposes of examination, the claimed narrow and broad ranges will be construed as equal to or exceeding 1.8.
Claim 3 depends upon claim 1 and additionally recites “an Abbe number v exceeding 70, preferably exceeding 80,” which is indefinite because claim 3 recites narrow and broader ranges in the same claim, which is indefinite.  MPEP 2173.05(c)(I).  For the purposes of examination, the claimed narrow and broad ranges will be construed as an Abbe number v exceeding 70.
Claim 10 depends upon claim 1 and additionally recites the shape “approximately frustoconical or frustopyramidal,” which is indefinite because Applicant’s disclosure does not provide any guidance regarding how to construe the scope of the relative term “approximately” with respect to describing shapes.  MPEP 2173.05(b)(I).  Therefore, a person of ordinary skill in the art would not reasonably be able to discern which shapes are “approximately”’ frustoconical or frustopyramidal, so the scope of the claim is unclear.  For the purposes of examination, the claimed shapes are interpreted to be frustoconical or frustopyramidal.
Claim 11 depends upon claim 1 and additionally recites “their respective optical surfaces,” which is indefinite because claim 11 does no define which optical surface or surfaces pertain to the phrase “their respective optical surfaces” and it is not clear whether the phrase “their respective optical surfaces” indicates, for example, object side surfaces, image side surfaces or any of the other peripheral surfaces of the first and second lenses.  Since claim 11 depends from claim 1, and claim 1 has never declared any optical surfaces of the first and second lenses either, then there appears to be a lack of antecedent basis for the phrase “their respective optical surfaces” as well.  For the purposes of examination, the phrase “their respective optical surfaces” will be construed to mean those surfaces of the lens that lie directly on the optical axis of the lens system. 
Claim 15 depends upon claim 14 and additionally recites “their respective optical surfaces,” which is indefinite because claim 14 does no define which optical surface or surfaces pertain to the phrase “their respective optical surfaces” and it is not clear whether the phrase “their respective optical surfaces” indicates, for example, object side surfaces, image side surfaces or any of the other peripheral surfaces of the first and second lenses.  Since claim 15 depends from claim 14, and claim 14 has never declared any optical surfaces of the first and second lenses either, then there appears to be a lack of antecedent basis for the phrase “their respective optical surfaces” as well.  For the purposes of examination, the phrase “their respective optical surfaces” will be construed to mean those surfaces of the lens that lie directly on the optical axis of the lens system. 
Claim 18 depends upon claim 17 and additionally recites “a refractive index n approximately equal to or exceeding 1.66,” which is indefinite because the term “approximately” is a term of degree and Applicant’s disclosure does not provide any guidance regarding how this relative term should be construed.  MPEP 2173.05(b)(I).  Furthermore, a person of ordinary skill in the art would not know how to interpret the scope of the term “approximately” in this context.  Consequently, the lower limit of the claimed range, namely, “approximately equal to…1.66” cannot reasonably be ascertained, which renders the scope of claim 18 unclear.  For the purposes of examination, the claimed range is construed as a refractive index n equal to or exceeding 1.66.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo (US 2004/0223068 A1)(Embodiment of FIG. 2, Example 2).
With respect to claim 1, Kamo pertains to a lens system for video cameras2 (FIGs. 2 and 25-27, ¶¶ [0002], all lines, [0510], all lines, and [0598], all lines, Example 2) comprising, in order from an object side,
a glass cover (50), (FIG. 27),
a first lens (L1), (FIG. 2),
a second lens (L2), (FIG. 2),
and one or more further lenses (L3), (FIG. 2),
wherein all lenses (L1), (L2), (L3) are single lenses, (¶¶ [0510], all lines, and [0536], all lines),
an aperture stop (S) arranged on the object side of the first lens (L1) or the second lens, (¶¶[0510], lines 1-9, and [0536], lines 1-3), and
all lenses (L1), (L2), (L3), on the image side of the aperture stop (S) are aspherical (FIG. 2, (¶¶[0510], lines 1-9, and [0536], lines 1-10).
In this embodiment , Kamo discloses lenses (L1), (L2), (L3) and, as evident from paragraph [0545], Kamo discloses that all of the lenses (L1), (L2), (L3) are made of glass, (¶ [0545], all lines), so Kamo teaches all lenses are made of glass and/or of a crystalline material.
 
Kamo discloses refractive indices for the lenses of Example 2, (¶ [0536], lines 1-9), which includes a refractive index of 1.84666 for the second lens (L2), which satisfy the limitation in which at least one lens has a refractive index n of approximately equal to or exceeding 1.66. 
  	Claim 2 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 2, Kamo additionally teaches that the at least one lens (L2) has a refractive index of 1.84666, (¶ [0536], lines 1-9), which anticipates both the narrow and broader ranges recited by claim 2 
  	Claim 4 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 4, Kamo additionally teaches that the lens system comprises at most 3 lenses, (L1), (L2), (L3), (FIG. 2, ¶ [0510], all lines).
Claim 5 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 5, Kamo additionally teaches that the first lens (L1) has a positive refractive power, (¶¶ [0510], lines 1-4, and [0536], all lines). 
Claim 6 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 6, Kamo additionally teaches that at least one of the lenses (L1) or (L3) has an aspherical surface having a turning point in surface inclination with respect to the optical axis, (FIG. 2 ¶ [0510], all lines). 
Claim 7 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 7, Kamo additionally teaches that the aperture stop (S) is located on an image side surface of the cover glass (50) as would be evident from FIGs. 2 and 27
Claim 8 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 8, Kamo additionally discloses that the lens system (FIG. 2) comprises a plane glass (CG) arranged between a last lens (L3), in order from the object side, of the one or more further lenses (L3) and an image plane (I) of the lens system (41), (FIGs. 2, ¶¶ [0510], all lines, and [0536], lines 1-12).
Claim 10 depends upon claim 1, and the lens system of Kamo teaches all of the subject matter of claim 1.  With respect to claim 10, Kamo additionally discloses that the overall shape of the lens system is approximately frustoconical or frustopyramidal as shown in FIG. 52.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 2004/0223068 A1) (Embodiment of FIG. 2, Example 2). 
With respect to claim 9, Kamo teaches the lens system of claim 1; however, the difference between the embodiment of FIG. 2 and the claimed invention is that FIG. 2 does not appear to clearly teach that the second lens has a diameter larger than the first lens.3
With respect to Kamo’s embodiment of FIG.1, the second lens (L2) may be provided with a diameter larger than the first lens (L1), (¶ [0504]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the lens system of Kamo’s FIG. 2 so that the second lens has a larger diameter than the first lens, as taught by Kamo, because such a relationship advantageously facilitates the arrangement of the lenses of the lens system within a frustroconical lens barrel (7) as taught by Kamo’s embodiment of FIG. 42, (¶¶ [0109], all lines, and [0662], all lines). 
With respect to claim 11, Kamo teaches the lens system of claim 1; however, the difference between Kamo and the claimed invention is that the embodiment of FIG. 2 does not appear to clearly teach that at least the first lens and the second lens each have a functional rim having a plane outside their respective optical surfaces. 
Kamo discloses that at least the first lens (L1) and the second lens (L2) of the embodiment of FIG. 52 each have (i.e., are provided with) a functional rim (8) having a plane surface outside the respective optical surfaces of the first lens (L1) and the second lens (L2), (¶¶ [0119] and [0760]).
Therefore, it would have been obvious to one of ordinary  skill in the art before the effective date of the invention to have modified the lens system of FIG. 2 of Kamo so that its lenses (L1), (L2), (L3) are configured so that each of at least the first lens (L1) and the second lens (L2) has a functional rim having a plane surface outside their respective optical surfaces, as taught by Kamo’s FIG. 52, because the further modification advantageously provides structure for engaging the lenses with a lens barrel as taught by Kamo, (¶ [0760]).  
With respect to claim 12, Kamo teaches the lens system of claim 1; however, the difference between Kamo and the claimed invention is  that the embodiment of Kamo’s FIG. 2 additionally teaches that each lens has a diameter; however, this embodiment does not appear to clearly teach that each lens diameter is defined as a larger one of a diameter of the len’s object-side optical surface and a diameter of its image-side optical surface, as measured from the optical axis; and the diameters of the lenses increase from the object side to the image side.
Kamo’s embodiment of FIG. 52 discloses that each lens (L1), L2), (L3) has a diameter, and each lens diameter is defined as a larger one of a diameter of the len’s object-side optical surface and a diameter of its image-side optical surface, as measured from the optical axis, and the diameters of the lenses (L1), (L2), (L3) increase from the object side to the image side as evident from FIG. 52.
Therefore, it would have been obvious to one of ordinary  skill in the art before the effective date of the invention to have modified the lens system of FIG. 2 of Kamo so that its lenses (L1), (L2), (L3) are configured so that each  lens has a diameter, and each diameter is defined as a larger one of a diameter of the len’s object-side optical surface and a diameter of its image-side optical surface, as measured from the optical axis, and the diameters of the lenses increase from the object side to the image side, as taught by Kamo’s FIG. 52, because the further modification advantageously provides structure for engaging the lenses with a lens barrel as taught by Kamo, (¶ [0760]).  
 
  	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 2004/0223068 A1) as applied against claim 1, and further in view of Uzawa (US 2005/0225872 A1). 
 	
 
With respect to claim 3, Kamo discloses the lens system of claim 1; wherein at least one lens has an Abbe number v (See Table shown in para [0536], showing Abbe number for all three lenses i.e., L1 to L3); however, the difference between Kamo and the claimed invention is that Kamo does not appear to teach an Abbe number v exceeding 70 
Uzawa discloses a lens system (objective lens) and an endoscope that utilizes this lens system, (Abstract, and ¶ [0001[, all lines), so Uzawa constitutes analogous art because it pertains to the same field of endeavor.  Kamo and Uzawa are related because they each disclose lens systems.
Uzawa discloses (FIG. 1) a lens system that comprises a lens (L1) having an Abbe number of 71 (¶ [0047}, Table).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the lens system of Kamo so that at least one lens has an Abbe number exceeding 70, as taught by Uzawa, because lenses of high Abbe number advantageously disperse light less than lenses of low Abbe number. 

	Because the combination of Kamo and Uzawa   teaches a value for the Abbe number v that falls within Applicant’s claimed ranges, the lens system of Kamo and Uzawa renders prima facie obvious the claimed ranges.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 2004/0223068 A1) as applied against claim 1, and further in view of P.R. Yoder, Jr., Synopsis of Paper “Lens Mounting Techniques,” 1983, pp. 1-4 [online], [retrieved 2022-11-08], (hereinafter “Yoder”).
With respect to claim 13, Kamo teaches the lens system of claim 1, and additionally discloses that lenses (L1), (L2) are rotationally symmetric about an optical axis of all the lenses (L1), (L2), (L3) as shown in FIG. 43, (¶ [0864]).  However, the difference between Kamo and the claimed invention is that Kamo does not appear to explicitly teach that lens (L3) may also be rotationally symmetric about the optical axis of all of the lenses (L2), (L2), (L3).
Yoder pertains to rotationally  symmetric lenses technology, (first page, Introduction Section, all lines), and, therefore, constitutes analogous art with respect to the subject matter of claim 13 because it addresses a problem faced by the inventor, namely, how to apply rotationally symmetric lenses in a lens stack.  Kamo and Yoder are related because Kamo discloses lens systems and Yoder addresses a problem faced by the inventor with respect to how to apply rotationally symmetric lenses in a lens system.
 	Yoder discloses (FIGs. 5 and 6) a lens stack in which each lens is rotationally symmetric about an optical axis of all the lenses, (first page, Introduction Section, all lines, and third page, Multi-Element Mounting Configuration Section, all lines).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the present invention to have modified the lens system taught by Kamo so that each lens, (L1), (L2), (L3), is rotationally symmetric about an optical axis of all the lenses, as taught by Yoder, because the combination advantageously provides a rotationally symmetric lens stack that may be inserted into a lens barrel and held in place with a single retainer as taught by Yoder, (third page, Multi-Element Mounting Configuration, lines 1-2).
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the shape of lens (L3) so that it is also rotationally symmetric about the optical axis of all of the lenses (L1), (L2) because such a modification in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, one would have been motivated to select the shape of rotationally symmetric for lens (L3) so that it is geometrically similar to the rotationally symmetric shapes of lenses (L1) and (L2), which is reasonably expected to simplify assembly of the lens stack.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orihara (US 2011/0286112 A1) in view of Kamo (US 2004/0223068 A1) (Embodiment of FIG. 2, Example 2)
Orihara discloses an endoscope objective for endoscopes4 (FIG. 15, ¶¶ [0003], [0005] and [0050]); therefore, Orihara constitutes analogous are with respect to claim 14 because it pertains to the same field of endeavor.
With respect to independent claim 14, Orihara discloses (FIG. 15) an endoscope objective (10) for an endoscope (30), (¶¶ [0100] and [0101]), characterized in that the  endoscope objective (10) comprises
a lens system comprising, in order from an object side, a cover glass (13A), (¶¶ [0103], all lines, and [0106], lines 1-5),  
 	a first lens (see annotated FIG. 15 provided below), a second lens (see Annotated FIG. 15) and one or more further lenses (see Annotated FIG. 15),  
wherein all lenses (see first lens, second lens and further lens of Annotated FIG. 15) are single lenses, (see also ¶ [0056], all lines, describing general features of objective optical system (10)),
an aperture stop (see Annotated FIG. 15) arranged on the object side of the first lens or second lens, (i.e., on the object side of the second lens), and
  	wherein all lenses on an image side of the aperture stop are aspherical (as evident from the shapes of the second lens and the one further lens and as disclosed by Table 1A in which each of the second lens and the one further lens (i.e., a third lens) possess an aspheric surface, (¶ [0074], all lines)).
	With respect to Orihara’s embodiment of FIG. 15, the difference between Orihara and the claimed invention is that Orihara does not explicitly disclose that all lenses are made of glass and/or of a crystalline material and Orihara does not appear to teach that at least one lens has a refractive index n approximately equal to or exceeding 1.66.  Orihara does disclose that the lenses of the optical system may be made of resin material instead of glass in order to reduce cost, (¶ [0106]), so inherent to this teaching by Orihara is that glass may be a suitable material to use to make all of the lenses if one is willing to spend the extra money.
              
    PNG
    media_image1.png
    804
    945
    media_image1.png
    Greyscale

  Kamo discloses various lens systems (e.g., FIGs. 2 and 25-27), such as may be employed in imaging systems such as digital video cameras, (¶¶ [0002], all lines, and [0597], all lines), so Kamo constitutes analogous art with respect to independent claim 14 because it reasonably pertains to the same field of endeavor and/or pertains to a problem faced by the inventor, namely, construction of a suitable lens system to incorporate within a digital video camera.  Thus, Orihara and Kamo are related because Orihara discloses an endoscope objective comprising a lens system and Kamo discloses a lens system.  
Moreover, Kamo discloses that all of the lenses of a lens system may be made of glass, (¶ [0545], all lines).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the endoscope objective disclosed by Orihara so that all of the lenses, namely, the first lens, the second lens and the one or more further lenses, are made of glass, as disclosed by Kamo, because the combination advantageously makes all lenses of glass which achieves a much higher performance than may be achieved with plastic lenses as taught by Kamo, (¶ [0545], all lines).
	The difference between the endoscope objective of Orihara and Kamo and the claimed invention is that Orihara does not appear to teach that at least one lens has a refractive index n approximately equal to or exceeding 1.66.
Orihara and Kamo are related because Orihara discloses an endoscope objective comprising a lens system and Kamo discloses a lens system.  
  	Kamo discloses the lens system of Example 2 (FIG. 2), which has three single, aspheric lenses (L1), (L2), (L3), with an aperture stop (S) on the object side of lens (L1), and that at least one of the lenses (L2) has a refractive index n of 1.84666, which falls within Applicant’s claimed range, (FIG. 2, ¶¶ [0510], all lines, and [0536], lines 1-9).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the present invention to have further modified the endoscope objective disclosed by Orihara and Kamo so as to substitute the lens system of Kamo’s embodiment of FIG. 2 for the lens system disclosed by Orihara’s embodiment of FIG. 15, with all of the lenses made of glass, as suggested by Kamo because the substitution advantageously employs lenses of higher refractive index, including at least lens (L2) having a refractive index of 1.84666, which Kamo teaches leads to higher performance of the optical system, (¶ [0545], all lines).  
   	Because Kamo discloses a value for refractive index that falls within Applicant’s claimed range, the modified endoscope objective of Orihara and Kamo renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
With respect to claim 15, Orihara and Kamo teach the endoscope objective of claim 14; however, the difference between the endoscope objective of Orihara and Kamo and the claimed invention is that the embodiment of Kamo’s FIG. 2 does not appear to clearly teach that at least the first lens and the second lens each have a functional rim having a plane outside their respective optical surfaces, wherein the functional rim of the second lens is mounted on the functional rim of the first lens or on a spacer mounted on the functional rim of the first lens. 
Orihara and Kamo are related because Orihara discloses an endoscope objective comprising a lens system and Kamo discloses a lens system.  
Kamo discloses that at least the first lens (L1) and the second lens (L2) of the embodiment of FIG. 52 each have (i.e., are provided with) a functional rim (8) having a plane surface outside the respective optical surfaces of the first lens (L1) and the second lens (L2), (¶¶ [0119] and [0760]), wherein the functional rim (see Annotated FIG. 52 provided below) of the second lens (L2) is mounted on the functional rim (see Annotated FIG. 52) of the first lens (L1), or on a spacer, (i.e., the concave space formed by the lens barrel (7) between the rim engaging lens (L1) and the rim engaging lens (L2) as labeled in Annotated FIG. 52), mounted on the functional rim of the first lens (L1).
            
    PNG
    media_image2.png
    679
    873
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary  skill in the art before the effective date of the claimed invention to have further modified the endoscope objective of Orihara and Kamo so that the lenses (L1), (L2), (L3) of the embodiment according to FIG. 2 are assembled so that each of at least the first lens (L1) and the second lens (L2) has a functional rim having a plane surface outside their respective optical surfaces, as taught by Kamo’s FIG. 52, because the further modification advantageously provides structure for engaging the lenses with a lens barrel as taught by Kamo, (¶ [0760]).  
With respect to claim 16, Orihara and Kamo teach the endoscope objective of claim 14, and Orihara additionally teaches that at least one of the lenses (L1) or (L3) has an aspherical surface having a turning point in surface inclination with respect to the optical axis, (FIG. 1A, and Table 1A).  

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Orihara (US 2011/0286112 A1) in view of Duckett (US 2019/0004305 A1) and Kamo (US 2004/0223068 A1) (Embodiment of FIG. 2, Example 2).
Orihara discloses an endoscope (FIG. 15, ¶¶ [0003], [0005] and [0050]); therefore, Orihara constitutes analogous are with respect to claim 17 because it pertains to the same field of endeavor.
With respect to independent claim 17, Orihara discloses (FIG. 15) an endoscope (30), (¶¶ [0100] and [0101]), having
an elongated shaft, (i.e., distal end portion), (¶ [0100]),
an objective (10) arranged in a distal end section of the shaft, (¶ [0100]),
and an electronic image sensor (12) arranged in an image plane of the objective (10), (¶ [0101]),
wherein the objective (10) comprises, in order from an object side, a cover glass (13A), (¶¶ [0103], all lines, and [0106], lines 1-5), a first lens (see annotated FIG. 15 provided above), a second lens (see Annotated FIG. 15) and one or more further lenses (see Annotated FIG. 15),  
wherein all lenses (i.e., the first lens, the second lens and the further lens) are single lenses as shown in FIG. 15, (see also ¶ [0056], all lines, describing general features of objective (10)),
an aperture stop (see Annotated FIG. 15) arranged on the object side of the first or second lens (i.e., on the object side of the second lens), and
all lenses on an image side of the aperture stop are aspherical (as evident from the shapes of the second lens and the one further lens and as disclosed by Table 1A in which each of the second lens and the one further lens (i.e., a third lens) possess an aspheric surface, (¶ [0074], all lines)).
The difference between Orihara and the claimed invention is that Orihara does not appear to teach that the endoscope is a video endoscope as recited in the preamble and that all lenses are made of glass and/or of a crystalline material.
Duckett discloses videoendoscope designs (FIG. 3, abstract) and, therefore, constitutes analogous art with respect to claim 17 because it pertains to the same field of endeavor.  Orihara and Duckett are related because Orihara discloses an endoscope and Duckett discloses a videoendoscope.
Duckett discloses (FIG. 3) videoendoscope designs, (abstract), for endoscopes in which the videoendoscope has the structure shown (i.e., a lens assembly (107 + 108) and image sensor (216), and Duckett discloses an example embodiment of a circuit for a videoendoscope, (FIG. 11, ¶¶ [0041], all lines, and [0053, all lines)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the present invention to have modified the endoscope taught by Orihara so that it is a video endoscope, as taught by Duckett, because the modification advantageously provides the endoscope with the ability to produce and store video signals for presentation as videos on an image display as taught by Duckett, (¶ [0057])


  	The difference between the video endoscope of Orihara and Duckett and the claimed invention is related to Orihara’s embodiment of FIG. 15, because Orihara embodiment of FIG. 15 does not explicitly disclose that all lenses are made of glass and/or of a crystalline material.  However, Orihara does teach that the lenses of the optical system may be made of resin material instead of glass in order to reduce cost, (¶ [0106]), so inherent to this teaching by Orihara is that glass may be a suitable material to use to make all of the lenses if one is willing to spend the extra money.
  Kamo discloses various lens systems (e.g., FIGs. 2 and 25-27), such as may be employed in imaging systems such as digital video cameras, (¶¶ [0002], all lines, and [0597], all lines), so Kamo constitutes analogous art with respect to independent claim 17 because it reasonably pertains to the same field of endeavor and/or pertains to a problem faced by the inventor, namely, construction of a suitable lens system to incorporate within a digital video camera.  Thus, Orihara and Kamo are related because Orihara discloses an endoscope comprising a lens system and Kamo discloses a lens system.  Duckett and Kamo are related because Duckett discloses a videoendoscope and Kamo discloses a lens system used in digital video cameras. 
Moreover, Kamo discloses that all of the lenses of a lens system may be made of glass, (¶ [0545], all lines).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the present invention to have modified the video endoscope of Orihara and Duckett so that all of the lenses, namely, the first lens, the second lens and the one or more further lenses, are made of glass, as disclosed by Kamo, because the combination advantageously makes all lenses of glass which achieves a much higher performance than may be achieved with plastic lenses as taught by Kamo, (¶ [0545], all lines). 
	With respect to claim 19, Orihara, Duckett and Kamo teach the video endoscope of claim 17, and Orihara (FIG. 1A) additionally discloses that at least one of the lenses (in this case the “further lens” or third lens) has an aspherical surface (8) having a turning point in surface inclination with respect to an optical axis, (¶ [0074], and Table 1A).
With respect to claim 20, Orihara, Duckett and Kamo teach the video endoscope of claim 17; however, the difference between the video endoscope of Orihara, Duckett and Kamo and the claimed invention is that the video endoscope of Orihara, Duckett and Kamo does not appear to have a micro-lens array arranged on a distal side of the image sensor having a non-linear CRA function and the micro-lens array is arranged on a proximal side of a most proximal lens of the objective. 
However, Duckett discloses (FIG. 2) a micro-lens array (140) arranged on a distal side of image sensor (216) having a non-linear CRA function and the micro-lens array (140) is arranged on a proximal side of a most proximal lens of the objective, (¶¶ [0007], all lines,  [0040], all lines, and [0041], lines 24-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have modified the video endoscope of Orihara, Duckett and Kamo so that it includes a micro-lens array arranged on a distal side of the image sensors having a non-linear CRA function and the micro-lens array arranged on a proximal side of a most proximal lens of the objective, as taught by Duckett, because the modification advantageously allows the use of compact optics as taught by Duckett, (¶ [0040], lines 38-49).
With respect to claim 21, Orihara, Duckett and Kamo teach the video endoscope of claim 17, and Orihara additionally discloses that the image sensor (12) comprises a sensor plane as shown in FIG. 15, wherein the sensor plane is arranged essentially perpendicular to an optical axis (i.e., a horizontal axis passing through the aperture stop) of the objective (10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daniel L. Marks et al, Multiscale Camera Objective with sub 2 Arcsec Resolution, 36 degree Field of View, 2014, pp. 1-3 [online], [retrieved on 2022-11-08], which discloses a lens system for the objective of a microcamera, the lens system having at least some lenses with Abbe number exceeding 80, (see Table of FIG. 2, and page 2, lines 1-6, “S-FPL51 (nd = 1.497, Vd = 81.55)”); and 
Darryl Meister, High-Powered Lenses and Thicknesses, 2019, pp. 1-22 [online], [retrieved on 2022-11-04], which teaches fundamental principles of lens system design including that lenses of high Abbe value disperse light less than lenses of low Abbe value,  (page 13, lines 29-35, and graph of Abbe Value Verses Refractive Index for Glass) .5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification, ¶ [0054], lines 9-10, explicitly states that the micro-lens array is “not shown” in the drawings. 
        2 The phrase “for a video endoscope” of the preamble of claim 1 is construed merely as an intended use and not as a limitation of claim 1 because the phrase does not reasonably define any structural limitation.  MPEP 2111.02(II).  However, in the event that the phrase “for a video endoscope” is construed as a claim limitation, Examiner contends that because Kamo teaches all of the elements of the claimed lens system then Kamo’s lens system is reasonably expected to be suitable for the claimed intended purpose, namely, “for a video endoscope.”  In addition, Examiner directs Applicant’s attention to Orihara (US 2011/0286112 A1) and Duckett (US 2019/0004305 A1), which provide a reasonable basis for applying the lens system disclosed by Kamo to a video endoscope.    
        3 It may be that FIG. 2 is teaching that lens (L2) has a diameter larger than lens (L1) because there is one light ray illustrated suggesting this size relationship and because all of the other lens system embodiments disclosed by Kamo clearly show lens (L2) having a diameter larger than lens (L1).
        4 The phrase “for a video endoscope” of the preamble of claim 14 is construed merely as an intended use and not as a limitation of claim 14 because the phrase does not reasonably define any structural limitation.  MPEP 2111.02(II).  However, in the event that the phrase “for a video endoscope” is construed as a claim limitation, Examiner contends that because Orihara and Kamo in combination teaches all of the elements of the claimed endoscope objective then this endoscope objective is reasonably expected to be suitable for the claimed intended purpose, namely, “for a video endoscope.”  In addition, Examiner directs Applicant’s attention to Duckett (US 2019/0004305 A1), which provides a reasonable basis for applying the endoscope objective taught by Orihara and Kamo to a video endoscope.    
        5 The earliest effective date for this prior art reference is April 4, 2019 based on the Wayback Machine.